Title: Mathew Carey to Thomas Jefferson, 4 October 1815
From: Carey, Mathew
To: Jefferson, Thomas


          
            
              SIR,
              
                            Philadelphia, October 4, 1815.
                        
            
            The rapid sale of the sixth edition of the Olive Branch, recently published, places it beyond doubt, that a new edition will be indispensably necessary. I am, therefore, making all the necessary preparations to put one to press about the first of November, which I hope to publish early in December.
            The pressure of business—the utter want of that degree of leisure and abstraction of mind, which literary exertions indispensably require—the deficiency of materials and documents under which I laboured—and the very great variety of subjects embraced in the work, have conspired to tarnish it with defects and errors; which I strove to avoid; which I deeply regret; and which I am sincerely disposed to correct in the edition now contemplated.
            I therefore earnestly and respectfully solicit the aid of every citizen, who is possessed of any documents connected with, or bearing upon the topics embraced in the work, or who is capable of pointing out errors, or suggesting improvements in it. From whatever quarter they may come, federal or democratic, Anglican or Gallican, American or anti-American, they shall be thankfully received, and duly attended to.
            Tros Tyriusque mihi nullo discrimine agetur.
            I wish, however, to be clearly and distinctly understood. I promise no man, however dignified or exalted, that I will implicitly adopt his opinions or follow his suggestions. I pledge myself,  nevertheless, to weigh them well, and not to reject them without strong reasons. But as I alone am responsible for the work, to cotemporaries, and (should it have the good fortune to survive me) to posterity, I must, I will decide on every circumstance to the best of my judgment, according to the evidence that I may be able to procure.
            
              I am, respectfully, Your obedient humble servant,
              Mathew Carey.
            
          
          
            P. S. An early attention to this application is requested, should you have any communications to make. Otherwise it may be passed over in silence.
          
        